Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 03/17/2021, wherein claim 1 has been amended.
Upon further consideration and in view of Amendment filed in Application No. 16/876,179 (reference application), the rejection of Claims 1, 3, 6-8, 10-12, 15, 17, 18, 20, 56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/876,179 (reference application) is herein withdrawn.
Claims 1, 3, 6-8, 10-12, 15, 17, 18, 20, 56 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, 10-12, 15, 17, 18, 20, 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the trademark/trade name Compritol ATO 888.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fractionated glyceryl monobehenate and, accordingly, the identification/description is indefinite.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “By the limitation “a monoglvceride fraction of Compritol® ATO 888” in the claim, with the detailed information of the components of Compritol® ATO 888 provided in Table 2 in the specification, the approximately 12% of “glycerides of shorter fatty acyl chain lengths” are clearly understood to one skilled in the art as to what the components are.” Applicant’s remarks have been considered, but not found persuasive. It is pointed out the trademark/trade name Compritol® ATO 888 renders the scope of the claim indefinite. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  In the present case, the trademark/trade name is used to identify/describe fractionated 

Specification
The use of the trademark Compritol ATO 888 has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Response to Arguments
Applicant’s amendment to the specification has been considered. It is pointed out that as stated above the trademark Compritol®ATO 888 has to be capitalized wherever it appears.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 3, 7, 10, 11, 12, 20, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449).
oil-in-water emulsion compositions comprising oil components, water and 1-10 % of an emulsifier composition in the form of lamellar gel network comprising lecithin and a blend of emulsifiers containing 8-30% behenyl alcohol, 15-30% glyceryl monostearate, 15-40% of a mixture of palmitic and stearic acids and 0-30% of maleated soybean oil. See claims 1, 8-10. It is taught that the blend of emulsifiers have a HLB of 1.5 to 5. See claims 1, 4, 5. The formulations disclosed in example 8 additionally comprise a thickening agent, e.g. a Carbopol®5984. Rerek et al. discloses water-in-oil composition comprising sunflower oil, almond oil, grape seed oil, Jojoba oil, water, a thickening agent such as Carbopol 5984, and 5.0 % of an emulsifier blend having a lamellar gel network comprising lecithin (instant phospholipid, 9.79 wt % i.e 0.4895 wt % in the composition), behenyl alcohol (24.18 wt % i.e 1.25 wt % in the composition, instant fatty alcohol as in instant claims 7), glyceryl stearate (21.98 wt % i.e 1.1 wt% in the composition, meets instant claim 20; instant monofatty acid ester of glycerin), palmitic acid (15.11 wt % i.e 0.755 wt % in the total composition i.e instant amount as in claim 12), stearic acid (12.36 wt %), maleated soybean oil. See column 4, Example 8 which contains composition of EXAMPLE 4 i.e Example 8 contains glyceryl stearate (meets instant shorter fatty acyl chain glyceride as in instant claim), and sunflower oil, almond oil, grape seed oil which meets instant glycerides of shorter fatty acyl chain lengths (it is pointed out that grape seed oil contains monoglycerides); see claims 1-10; see EXAMPLE 9 which contains composition of EXAMPLE 5 which contains hydrogenated lecithin i.e contains hydrogenated phosphotidylcholine as in instant claim 1. It is taught that lecithin can be present in an amount of 4.5-17 %, behenyl alcohol can be present in an amount of 8-27 %. See claim 6. The skin care emulsifier composition therein will form a lamellar liquid 
Rerek et al. does not teach employment of behenoyl monoglyceride as the monofattyacid ester of glycerin in the composition therein.
Orita et al. teaches oil-in-water emulsions having an alpha-gel lamellar structure, which allows water to remain in the skin for a long period of time. See paras [0001], [0007], [0110]). Orita et al. teaches that the composition therein can contain glycerin monofatty acid ester such as glyceryl monostearate, glyceryl monobehenate; glycerin monoalkyl ether such as monostearyl glyceryl ether as component A in an amount of 0.001 to 10 wt %. See para [0023]; abstract. Orita teaches that the composition therein comprises 1.25% glyceryl monobehenate, 0.8% cetanol and 1.2% stearyl alcohol, 0.05% hydrogenated lecithin. See Table 18. A composition comprising glycerin monofatty acid ester such as glyceryl monobehenate (component A, 1.5 wt %, in TABLE 14); monostearoyl glyceryl ether (component A, 0.5% wt %, in TABLE 14) in the composition can be used i.e one or more glyceryl fatty acid esters can be used. See TABLE 14, page 19. It is taught that the higher alcohol can be cetanol, behenyl alcohol, oleyl alcohol. See para [0027].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ glyceryl monobehenate/behenoyl monoglyceride in the composition in the form of lamellar gel network comprising lecithin and a blend of emulsifiers containing 8-30% behenyl alcohol, 15-30% glyceryl monostearate (meets instant glyceride of shorter fatty acyl chain length), 15-40% of a mixture of palmitic and stearic acids and 0-30% of maleated soybean oil, sunflower oil, oil-in-water emulsions having an alpha-gel lamellar structure, which allows water to remain in the skin for a long period of time; 2) Orita et al. teaches oil-in-water emulsions having an alpha-gel lamellar structure contains glycerin monofatty acid ester such as glyceryl monostearate, glyceryl monobehenate; glycerin monoalkyl ether such as monostearyl glyceryl ether; 3) Orita et al. teaches that one or more glyceryl fatty acid esters can be used (See TABLE 14). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ glyceryl monostearate and glyceryl monobehenate i.e employ a combination of glyceryl monostearate (glyceride of shorter fatty acyl chain length), and glyceryl monobehenate as the monofatty acid esters of glycerin in the composition taught by Rerek et al. with reasonable expectation of success of obtaining a skin care composition which allows water to remain in the skin for a long period of time.
Regarding instant claim 56, it would have been obvious to a person of ordinary skill in the art to employ higher alcohol such as cetanol, oleyl alcohol or substitute higher alcohol such as cetanol, oleyl alcohol for behenyl alcohol because Orita et al. teaches oil-in-water emulsions having an alpha-gel lamellar structure contain higher alcohol such as cetanol, behenyl alcohol, oleyl alcohol. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ higher alcohol such as cetanol, oleyl alcohol or substitute higher alcohol such as cetanol, oleyl alcohol for behenyl alcohol in the composition taught by Rerek et al. with reasonable expectation of success of obtaining a skin care composition which allows water to remain in the skin for a long period of time.

One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of glyceryl monostearate, glyceryl monobehenate employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in cosmetic science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein in use the composition has a water vapor transmission rate measured in vitro………”, it is pointed out that this recitation is the property of the composition, Rerek et al., in view of Orita et al. renders the composition obvious, the properties are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant remarks that “in the case of FGMB, the shorter chain monoglycerides present in the mixture may intercalate in between the molecules of glycerol monobehenate and may in turn help generate a more occlusive mixture of lipids”, with no evidence; also there is no date provided for the shorter chain monoglycerides and other monoglycerides (C14 to C20, C22:1,C24 monoglycerides present in FGMB) present in an amount of at least 11% in FGMB (see the specification for FGMB) to conclude that the lower WVTR of FGMB than glycerol monobehenate is due to the mixture of glycerol monobehenate with other monoglycerides (C14 to C20, C22-C24 monoglycerides present in FGMB) i.e just the mixture of shorter chain monoglycerides and other monoglycerides C14 to C20 monoglycerides, C22:1,C24 monoglycerides present in FGMB can give lower WVTR without the glycerol monobehenate. Further, it is not clear what Applicant means by shorter chain monoglycerides i.e what the carbon chain length is for shorter chain monoglycerides. 
Applicant argues that “None of the prior art of record, including Rerek and Orita, teaches or suggests FGMB as recited in claim 1. Rerek does not describe glyceryl monobehenate. Rerek uses glyceryl monostearate as a monofatty acid ester of glycerin to be included in his o/w emulsion composition. Orita describes glyceryl monobehenate as a monofattv acid ester of glycerin for his w/o emulsion composition, with many other monofatty acid esters, glyceryl monostearate being one of them. However, Orita does not describe such a particular glyceryl monobehenate as recited in claim 1, or FGMB, glyceryl stearate (21.98 wt % i.e 1.1 wt% in the composition, meets instant monofatty acid ester of glycerin, meets instant shorter fatty acyl chain glyceride), palmitic acid (15.11 wt % i.e 0.755 wt % in the total composition i.e instant amount as in claim 12), stearic acid (12.36 wt %), maleated soybean oil. See column 4, Example 8 which contains composition of EXAMPLE 4 i.e Example 8 contains glyceryl stearate (meets instant shorter fatty acyl chain glyceride), and sunflower oil, almond oil, grape seed oil (which also meets instant glycerides of shorter fatty acyl chain lengths, it is pointed out that grape seed oil contains monoglycerides). Orita et al. teaches oil-in-water emulsions having an alpha-gel lamellar structure, which allows water to remain in the skin for a long period of time. Orita et al. teaches oil-in-water emulsions having an alpha-gel lamellar structure contains glycerin monofatty acid ester such as glyceryl monostearate, glyceryl monobehenate; glycerin monoalkyl ether such as monostearyl glyceryl ether. Orita et al. teaches glyceryl monobehenate as preferred and provides examples. See para [0023]; TABLE 14. Orita et al. teaches that one or more glyceryl fatty acid esters can be used (See TABLE 14). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ glyceryl monostearate and glyceryl monobehenate i.e employ a combination of glyceryl monostearate (glyceride of shorter fatty acyl chain length), and glyceryl monobehenate as the monofatty acid esters of glycerin in the composition taught by Rerek et al. which also contains oils such as sunflower oil, grape seed oil, almond oil  with reasonable expectation of success of obtaining a skin care composition which allows water to remain in the skin for a long period of time. Applicant’s remarks that “FGMB, comprising a mixture of approximately 88% of glyceryl monobehenate and approximately 12% of glycerides of shorter fatty acyl chain lengths”, it is pointed out that the combination of references renders obvious a mixture of glyceryl monobehenate, glyceryl monostearate (meets glyceride of shorter fatty acyl chain length), oils such as sunflower oil, grape seed oil, almond oil and meets instant mixture. Further, it is pointed out that regarding the recitation “glycerides of shorter fatty acyl chain lengths”, glyceryl monostearate meets glyceride of shorter fatty acyl chain length that is present in FGMB. Furthermore, Applicant has not defined in the specification for the number of carbons present in shorter fatty acyl chain length, and thus glyceryl monostearate meets glyceride of shorter fatty acyl chain length; and further the composition in Rerek et al. contain oils such as sunflower oil, grape seed oil (which also contains monoglycerides of shorter chain length), almond oil. For example, see page 72 of instant specification, wherein it is taught that FGMB is approximately 88% glyceryl monobehenate along with associated longer and shorter acyl chain length i.e Table. 2 in the specification includes both shorter and longer acyl chain length glycerides, and it is not clear which glycerides are considered as short chain. Regarding the recitation 
Applicant argues that “neither reference teaches FGMB itself as recited in claim 1, which is different from the synthetic glycerol monobehenate as taught by Orita in the composition and the effect as discussed above, and thus assuming arquendo that one skilled in the art would be motivated to use the glyceryl monobehenate and glyceryl monostearate in combination, as alleged by the Examiner, it does not reach the claimed composition because a synthetic glyceryl monobehenate is different from FGMB used in the claims.“ Applicant’s arguments have been considered, but not found persuasive as discussed above. The combination of references renders obvious a mixture of glyceryl monobehenate, glyceryl monostearate (meets glyceride of shorter fatty acyl chain length), oils such as sunflower oil, grape seed oil (which also contains monoglycerides of shorter chain length), almond oil  and meets instant mixture.
Applicant’s remarks that “shown in Table 1 in paragraph [04021, and FIG. 1, eleven (11) formulations were prepared with the components described in Table 1 in paragraph [0402], replacing the "putative occlusive agent" in Table 1 with one of the eleven (11) compounds as shown in FIG. 1. The 5th formulation in FIG. 1 is the formulation according to the claims where FGMB is used as the "putative occlusive ……” Applicant’s remarks have been considered. It is pointed that any unexpected results have to be commensurate 
Applicant’s arguments that “the WVTR of 94.42 q m~2 hr"1 of the Rerek’s composition (Formulation 24 in Table 24 as provided in the Applicant’s patent US 10,869,825 B2) is significantly higher than the WVTR shown by the FGBM formulation according to the present claims (less than 60 gm~2 hr"1, or specifically 51 g-m^hr'1), and therefore one skilled in the art, assuming arguendo that he/she would have been allegedly motivated to use the two compounds (glyceryl monobehenate and glyceryl monostearate), would not have predicted or expected such excellent effects shown by the claimed composition from the Rerek’s composition (e.g., Example 5 in the reference) or even from the composition that additionally includes the synthetic glyceryl monobehenate as taught by Orita. The lower WVTR obtained by the claimed composition is more than predictable results from the prior art of record, and therefore the claimed invention is not prima facie obvious over the cited references. Further, the unexpectedly improved WVTR properties of the claimed compositions rebut any alleged prima facie obviousness of the claims over the cited”. Applicant’s arguments have been 

2) Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449)  as applied to claims 1, 3, 7, 10, 11, 12, 20, 56 above. 
Rerek, and Orita et al. are applied as discussed above.
Rerek et al. does not explicitly teach the amount of phospholipid (lecithin), and fatty alcohol, behenyl alcohol as in instant claims 6, and 8.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of phospholipid (lecithin), and fatty alcohol, behenyl alcohol employed in the composition of Rerek et al. to obtain a skin care composition.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of phospholipid, and fatty alcohol, behenyl alcohol employed in the compositions, since the 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, Rerek et al. teaches that lecithin can be present in an amount of 4.5-17 %, behenyl alcohol can be present in an amount of 8-27 %. See claim 6. Rerek et al. discloses a skin care oil-in-water composition comprising 1-10 % of an emulsifier composition containing lecithin in an amount of 4.5-17 %, behenyl alcohol in an amount of 8-27 %. That Rerek et al. teaches that the amounts of lecithin and behenyl alcohol can be varied.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above under Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449) rejection.


3) Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449) as applied to claims 1, 3, 5, 7, 10, 11, 12, 20, 56 above, and further in view of Pennick et al. (US 20130324499, PTO-892 of record). 
Rerek et al. is applied as discussed above.

Pennick et al. teaches a blend for personal care formulation to provide improved moisturizing and moisture retention effect. See paras [0002]-[0003]. This blend comprises a) a dialkyl amphiphilic component, b) an ester of a long chain branched fatty acid and a long chain branched alcohol, a long chain fatty acid, a long chain alcohol. See paras [0012]-[0019], [0127]-[0130]. The blend is used to prepare OW-emulsions (see [0023] and [0088]) and forms therein a liquid crystal system (see [0101]), i.e. a lamellar membrane structure. Formulation A disclosed in Table 1 comprises glyceryl monostearate (Cithrol GMS™ 40), cetyl alcohol, behenic acid and isostearyl isostearate. See para [0134]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ branched fatty acid and a branched fatty alcohol such as isostearylisostearate in the composition taught by Rerek et al. because 1) Pennick et al. teaches a blend for personal care formulation to provide improved moisturizing and moisture retention effect; Pennick et al. teaches that the blend comprises a) a dialkyl amphiphilic component, b) an ester of a long chain branched fatty acid and a long chain branched alcohol such as isostearyl isostearate, a long chain fatty acid, a long chain alcohol. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ branched fatty acid and a branched fatty alcohol such as isostearylisostearate in the composition taught 
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of isostearyl isostearate employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in cosmetic science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above under Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449) rejection.



Prior Art made of Record:
US 20170367960….H component,
US 20140348938…see formulation 2, 
WO 2012/104604…or US 20130324499 PTO-1449, used……oil-in-water emulsion containing the blend below….amphiphilic component can be lecithin; see claims 
    PNG
    media_image1.png
    127
    632
    media_image1.png
    Greyscale


EP 2 926 833…PTO-1449… claims, claim 6 emulsifier can be hydrogenated lecithin;
Ribier et al. (US 6,051,250, PTO-1449);
US 6,986,903…PTO-1449, Zulli et al…..composition/formulation 1; 

PUB-NO:               WO2013007599A2 
 
TITLE:                A COMPOSITION FOR COATING KERATINOUS FIBERS COMPRISING AN ESTER OF BEHENIC ACID AND OF GLYCEROL AS A MAIN EMULSIFYING SYSTEM

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627